Citation Nr: 0117886	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  94-43 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of November 1993, which denied the veteran's claim for an 
evaluation in excess of 10 percent for PTSD.  Subsequent 
rating decisions in February 1996 and April 1997 increased 
the veteran's evaluation to 50 percent and 70 percent, 
respectively, effective in April 1993.  However, the United 
States Court of Veterans Appeals (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  In May 1998, a Travel Board hearing was held at 
the RO before the undersigned.  In October 1998, the case was 
remanded to the RO for additional development.  

In March 1998, the veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  This claim was denied by rating action in 
April 2000, and was not appealed.  


FINDINGS OF FACT

Symptoms of PTSD include nightmares, flashbacks, survivor 
guilt, alienation from others and social isolation, panic 
attacks, anxiety, and symptoms of depression, and result in 
virtual isolation in the community.


CONCLUSION OF LAW

A 100 percent rating for PTSD  is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.   See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, the 
veteran has not identified additional relevant evidence that 
has not been sought and associated with the claims file, and 
he has been apprised of the legal requirements for his claim.  
He has testified at a personal hearing, and has been afforded 
several VA examinations.  Consequently, the development of 
the veteran's claim is sufficient to meet the enhanced 
obligations embodied in the VCAA, and reviewing the claim on 
the merits at this time is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In October 1998, the case was remanded, in part to provide 
the veteran a period of observation and evaluation to 
differentiate the symptoms associated with PTSD from alcohol 
dependence, in accordance with 38 U.S.C.A. § 1110, which 
precludes compensation for alcohol or drug abuse.  Instead, 
the veteran was scheduled for an outpatient examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that by law, a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

However, subsequent to that remand, a recent Federal Circuit 
Court opinion has held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, if the veteran 
can adequately establish that his alcohol or drug abuse 
disability is secondary to or is caused by a primary service-
connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  Moreover, the RO provided another 
examination in July 1999, and the file contains several other 
examination reports.  Given these factors, the Board finds 
that the evidence of record provides a sufficient basis on 
which to evaluate the claim.  

II.  Factual Background

Service connection for PTSD was granted in February 1987, 
based on evidence showing the veteran engaged in combat in 
Vietnam, and that PTSD was diagnosed on VA examination in 
December 1986.  A 10 percent rating was assigned, effective 
in August 1986.  He filed his claim for an increased 
evaluation in June 1993, and, during the course of the appeal 
period, his rating was increased to 70 percent, effective in 
April 1993.  

According to a June 1993 letter from D. Demchuk, M.D., the 
veteran was being treated in his office, predominantly for 
stress and anxiety.  Due to this problem, he did not appear 
able to function in normal work activities.  The veteran was 
also being evaluated at a Veteran Center, with an impression 
of PTSD.  He enclosed treatment records dated from April 1993 
to December 1994, which showed diagnoses of insomnia, 
depression, stress, rule out PTSD, anxiety/stress, and 
alcohol abuse.  

On February 1994 VA psychiatric examination, it was noted 
that the veteran had been divorced twice, and was not 
currently working, having lost his last job because of 
missing too much time from work, which he blamed on the fact 
that he was not getting enough sleep and would fall asleep on 
the job. He was a picture of depression, suffering and 
anxiety throughout the interview, cried openly, and was very 
distraught.  The diagnosis was PTSD, chronic, severe, 
characterized by reaction to extreme stress of war, intrusive 
recollection of vent, numbing of emotions, flashbacks, 
nightmares and withdrawal from people.  The global assessment 
of functioning (GAF) score was currently 50, with the highest 
in the past year 60.  It was noted that it was doubtful that 
the veteran would be able to function in any competitive 
situation, particularly when contact with other people would 
be required.  
The veteran was hospitalized in a VA facility from July to 
August 1995, primarily for treatment of alcohol dependence, 
severe.  Other diagnoses were cannabis dependence, PTSD, and 
seizure disorder secondary to alcohol abuse.  He had been 
drinking heavily on a daily basis.  His GAF score was 55 for 
both the current level and the highest level during the past 
year.  From September to October 1995, he was again 
hospitalized in a PTSD treatment program.  He was admitted 
with complaints of intrusive combat memories, nightmares, 
anxiety, avoidance of reminders of combat, social isolation, 
sleep disturbance, poor concentration and depression.  He 
also described a long history of alcohol dependence.  PTSD 
was treated with medication and psychotherapy.  The veteran 
remained drug and alcohol free during the hospitalization.  
He received an irregular discharge, with the primary 
diagnosis of PTSD.  Alcohol dependence, in early, full 
remission, was diagnosed as well.  The GAF score, both 
current and for the past year, was 50.  A week later, he was 
again hospitalized in a VA facility for six days.  He 
reported that due to intrusive thoughts, mainly about platoon 
members who were killed while he was away visiting his 
family, he began using alcohol to fall asleep at night, and 
became obsessed about watching movies about Vietnam which 
made his insomnia and feelings of guilt worse.  He was 
drinking up to one pint of whiskey and a six-pack of beer per 
night.  He had begun outpatient treatment at a VA facility, 
but felt that group therapy was not beneficial.  He had been 
placed on Xanax for the past year, which provided some relief 
of depressive symptoms.  However, he was not taking it 
regularly.  He stated that he left the PTSD unit a week 
earlier because he had difficulty dealing with large crowds 
and felt that there were too many patients at the hospital.  
He was currently unemployed, and reported a sporadic 
employment history due to alcohol abuse.  He was admitted to 
rule out PTSD and to rule out depression secondary to 
alcoholism.  He was discharged prior to the completion of 
these goals due to a positive cannabis screen.  The final 
diagnoses were rule out PTSD, and alcohol dependence, 
chronic, in partial remission.  

On VA psychiatric examination in December 1995, the veteran 
stated that he had been drinking heavily every day to help 
fall asleep.  He was crying and woeful throughout the 
interview.  He felt guilty about three comrades who were 
killed while he was away.  The diagnosis was PTSD, chronic 
and moderate, with nightmares, guilt feelings, startle 
response, and intrusive thoughts.  His current and highest 
functioning in the past year GAF scores were both 55.  He was 
unable to perform in any situation, primarily because of 
fears of going out and of being close to people, whom he 
avoided by staying home.  This was complicated by alcohol, 
which he used to medicate himself.  

In April 1996, the veteran was examined by D. London, Ph.D., 
a licensed clinical psychologist.  He reported that he had 
nightmares constantly, did not want to be around people, felt 
like a recluse in his own house, and had flashbacks.  He 
lived alone.  On examination, he was reserved and laconic, 
yet friendly and cooperative.  His facial expression seemed 
sad and guarded.  There was no evidence of a formal thought 
disorder, although he had subjective suicidal feelings.  He 
denied unusual perceptual experiences.  His short and long 
term memory appeared impaired.  His concentration and 
attention were tenuous.  His social, personal, occupational 
and travel spheres seemed severely limited by a combination 
of his physical and mental status, more so by his mental 
status.  The diagnoses were PTSD, major depressive disorder, 
alcohol dependence, cannabis dependence, and personality 
disorder.  

In May 1996, Dr. London wrote that he was currently treating 
the veteran for PTSD and alcohol abuse with related anxiety 
and depression.  Due to these psychological problems, he had 
difficulty sleeping at night, and nightmares, flashbacks 
involving combat situations, survivor guilt, mood swings, and 
cried frequently.  

On a VA examination in February 1997, the diagnoses were 
PTSD, characterized by nightmares, flashbacks, guilt, 
alienation from others and social isolation; and alcohol 
dependence.  The GAF score was 35.  It was the examiner's 
impression that the veteran suffered with much emotional 
pain.  He was unable to talk about his life without crying.  
He was easily distracted and his memory was impaired.  His 
judgment was poor.  He was depressed and entertained suicidal 
ideas.  He was socially isolated and continued to be haunted 
each day by memories of war activities.  He was ridden with 
guilt.  The examiner believed that the veteran was, at this 
time, totally impaired both socially and occupationally.  His 
condition was complicated by alcohol.  
Dr. London wrote, in a statement dated in May 1997, that he 
found the veteran to be 100 percent disabled, exclusive of 
self medication with alcohol.  

In December 1997, the VA received all records compiled by the 
Social Security Administration (SSA) in connection with the 
veteran's grant of disability benefits by that agency.  The 
disability determination, dated in August 1997, listed the 
veteran's primary diagnosis as PTSD, and a secondary 
diagnosis of alcohol dependence.  In addition to the medical 
evidence described above, the records with the SSA also 
included Vet Center records dated from May 1993 to November 
1993, which show that when he was initially seen, he had 
difficulty with his job, from which he was subsequently 
terminated.  He was seen in group therapy for problems with 
alcohol abuse and PTSD.  In May 1994, he was seen again, but 
it was noted that he had not used the Vet Center 
appropriately and had been manipulative.  

Also included with the SSA records was a May 1995 disability 
evaluation by Dr. London.  The veteran was living with his 
girlfriend.  He reported that his sleep was disturbed by 
nightmares, sweats, and violent arousal.  His mood varied.  
His affect was appropriate and of full range.  Concentration 
and attention were not problematic, and memory was adequate.  
The assessment was that he was overwhelmed with symptoms of 
PTSD, and alcohol and marijuana abuse, such that he was 
currently unable to return to work.  The diagnoses were 
alcohol dependence, cannabis dependence, in early partial 
remission, PTSD, and personality disorder, not otherwise 
specified.  

At a May 1998 hearing before the undersigned, the veteran 
testified that he had failed in an attempt at vocational 
training, in about 1994.  He testified that he led an 
isolated life, spending most of his time at home alone.  He 
reported a drinking problem, but stated that he was just as 
bad, even worse, when he was not drinking.  In addition, a 
friend of his testified concerning his observations of the 
veteran's symptoms, in particular, his isolation.  

On VA examination in March 1999, it was noted that the 
veteran's claims file was reviewed.  He reported  broken 
sleep, inability to sleep at night, irritability, poor 
concentration with short attention span, hypervigilance, and 
increased startle response. In addition, he had avoidance and 
numbing as shown by almost total isolation, avoidance of most 
contact with people, dislike of shopping, and panic attacks 
on most outings.  He described an almost total loss of 
interest in significant activities, a strongly restricted 
affect with explosiveness, and a foreshortened view of the 
future.  He had intrusive thoughts of combat, nightmares.  
This pattern caused clinically significant emotional distress 
and occupational impairment.  On mental status examination, 
the veteran reported no problems with activities of daily 
living.  His memory was fully intact, his behavior was 
normal, his affect was appropriate, and there was no evidence 
of any thought disorder, obsessions or compulsive behaviors.  
His mood was depressed.  The diagnoses were PTSD, chronic, 
severe, with secondary panic disorder with agoraphobia and 
secondary major depression.  His current GAF was 35.  The 
examiner reported that the substance abuse was seen as part 
and parcel of the PTSD.  

On VA examination in July 1999, the examiner was asked to 
address the personality disorder noted in service, and the 
Social Security records which indicated alcohol dependence.  
The examiner opined that the previous evaluations diagnosing 
a personality disorder were in error.   There was no evidence 
that he had ever had a personality disorder, and he did not 
currently have a personality disorder.  The veteran reported 
that his emotional state had deteriorated since the last 
exam.  He was essentially paralyzed by severe panic attacks, 
and was feeling more depressed due to this regression.  He 
experienced daily intrusive thinking, combat nightmares, 
occasional flashbacks, and occasionally paralyzing feelings 
of guilt.  He had been completely unable to work for the past 
six years, and the overall picture was of a veteran who was 
totally disabled both occupationally and socially.  The 
present GAF score was 28.  

Dr. London provided a letter to the VA in February 2001, 
noting that since April 1996, he had treated the veteran off 
and on.  In addition to his psychiatric problems, the veteran 
also had medical problems involving his heart, arthritis and 
need for use of a wheelchair.  While there had been some 
reduction in his stress level in terms of anger and suicidal 
issues, there had also been a progressive withdrawal from 
social situations and an avoidance of leaving the home.  His 
psychiatric diagnoses were PTSD, major depressive disorder, 
and personality disorder, not otherwise specified.  

III.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  The disability is considered in the 
context of the entire recorded history of the disability, 
from the viewpoint of the veteran's working or seeking work, 
and in light of the effects of the disability upon ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130.  Nevertheless, 
the present level of disability is of primary concern, and 
the past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

During the course of the appeal period, that portion of the 
rating schedule pertaining to mental disorders was revised, 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
(unless otherwise provided).  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  Here, n this case, involving an increased 
rating, the Board must apply the previous version of 
diagnostic code 9411 for the period prior to November 7, 
1996, while for the period from that date, the Board must 
apply whichever version is more favorable to the veteran.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the old criteria, a 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Court has held that these 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  Johnson v. Brown, 7 Vet. App. 
94, 97 (1994).

Under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence, spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

In determining which criteria are more favorable to the 
veteran, although there is medical evidence concluding that 
the veteran is totally disabled, he has not exhibited any of 
the symptoms contemplated for a 100 percent rating under the 
new criteria.  However, the veteran's symptoms approximate 
virtual isolation in the community; and, under the old 
criteria, the Court has held that the listed criteria provide 
independent bases for granting a 100 percent disability 
evaluation.  Johnson v. Brown, 7 Vet. App. 94, 97 (1994).  
Accordingly, the old criteria, which provide for a total 
rating where the attitudes of all contacts except the most 
intimate have been so adversely affected as to result in 
virtual isolation in the community, are more favorable to the 
veteran, and will be applied.  

During the course of the appeal period, the veteran's GAF 
score has ranged from 28 to 60.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV), quoted in Carpenter v. 
Brown, 8 Vet.App. 240, 242.  (1995).  A GAF score of 28 
contemplates an inability to function in almost all areas, 
while a GAF of 60 indicates moderate symptoms.  Id.  Although 
during 1994 and 1995, the veteran's GAF score was in the 50 
to 60 range, beginning in February 1997, his GAF scores have 
been 35 or less.  Moreover, the evidence indicates that while 
the veteran has few if any disturbances of his thought 
processes, he is virtually isolated in the community, due to 
psychiatric symptomatology.  As noted above, under the old 
criteria such symptoms are reflective of a 100 percent 
rating.  See Johnson.

To warrant a 100 percent rating, the total disability must be 
due to PTSD and resultant disabilities.  In this case, major 
depression and panic disorders have clearly been identified 
with PTSD.  However, there is conflicting medical evidence as 
to whether or not the veteran has a co-existing personality 
disorder (which cannot be service connected).  38 C.F.R. § 
3.303(c).  In addition, alcohol dependence has been diagnosed 
on several occasions.  Although there is evidence that the 
veteran's alcohol dependence may be secondary to PTSD, such a 
connection has not been clearly established.  Nevertheless, 
Dr. London, who appears to have primary responsibility for 
the veteran's psychiatric care, has written that he is 
totally disabled exclusive of alcohol use.  Because he is a 
care provider, and sees the veteran on a regular basis, his 
opinion carries substantial probative value.  In addition, 
the most recent VA examination report suggests that symptoms 
of alcohol dependence may be due to PTSD, and there is no 
medical opinion to the contrary.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The Board finds that the evidence 
is in equipoise as to the question of whether the veteran's 
PTSD results in virtual isolation in the community.  With the 
resolution of all reasonable doubt in the veteran's favor, a 
100 percent rating is warranted for PTSD, under the old 
criteria.  


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations governing the payment of monetary awards. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

